Citation Nr: 1012419	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-22 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the disability evaluation from 
30 percent to 10 percent, effective January 1, 2008, for 
service-connected tendonitis of the fourth and fifth 
metatarsals with degenerative joint disease, mid-tarsal, 
joints, left foot, was proper.

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for tendonitis of the fourth and fifth metatarsals 
with degenerative joint disease, mid-tarsal, joints, left 
foot.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative arthritis at Liszt-Francs joints 
and first metatarsal phalangeal joints with prominent hallux 
valgus deformity, right foot.

4.  Entitlement to service connection for arthritis of the 
hips.

5.  Entitlement to service connection for arthritis of the 
knees.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION


The Veteran has verified active duty from November 1990 to 
June 1991 and from January 1998 to April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an evaluation in excess of 30 
percent disabling for tendonitis of the fourth and fifth 
metatarsals with degenerative joint disease, mid-tarsal, 
joints, left foot; entitlement to an evaluation in excess of 
10 percent disabling for degenerative arthritis at Liszt-
Francs joints and first metatarsal phalangeal joints with 
prominent hallux valgus deformity, right foot; entitlement 
to service connection for arthritis of the hips; and 
entitlement to service connection for arthritis of the 
knees, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO proposed to 
reduce compensation benefits from 30 percent to 10 percent 
for the Veteran's tendonitis of the fourth and fifth 
metatarsals with degenerative joint disease, mid-tarsal, 
joints, left foot disability.  The Veteran was notified of 
this proposed reduction in March 2007; she was also notified 
that she had 30 days to request a hearing and 60 days to 
submit additional evidence.

2.  In a statement dated in March 2007, the Veteran, via her 
representative, requested a hearing regarding the reduction 
of the evaluation of her tendonitis of the fourth and fifth 
metatarsals with degenerative joint disease, mid-tarsal, 
joints, left foot, disability.  There is no evidence that a 
hearing was scheduled.

3.  The reduction from 30 percent to 10 percent for 
Veteran's tendonitis of the fourth and fifth metatarsals 
with degenerative joint disease, mid-tarsal, joints, left 
foot, disability was accomplished by way of a rating 
decision issued in October 2007.


CONCLUSION OF LAW

The October 2007 rating decision is void ab initio to the 
extent that it reduced the Veteran's disability evaluation 
for tendonitis of the fourth and fifth metatarsals with 
degenerative joint disease, mid-tarsal, joints, left foot 
effective January 1, 2008; the reduction was not proper and 
restoration is warranted.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 3.105 (2009).


	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Restoration of Evaluation

The Veteran contends that her evaluation for service-
connected tendonitis of the fourth and fifth metatarsals 
with degenerative joint disease, mid-tarsal, joints, left 
foot, disability was improperly reduced.

Regulations pertaining to reductions in disability ratings 
provide that, where the reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being 
made, a rating action proposing the reduction will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will then be notified at her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  If additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to 
the beneficiary of the final rating action expires.  
38 C.F.R. § 3.105(e).

The regulations provide that the beneficiary will be 
informed that he or she will have an opportunity for a 
predetermination hearing, provided that a request for such a 
hearing is received by VA within 30 days from the date of 
the notice of the proposed reduction of rating.  38 C.F.R. 
§ 3.105(i)(1).  If a timely request is received, VA will 
notify the beneficiary in writing of the time and place of 
the hearing at least 10 days in advance of the scheduled 
hearing date and the hearing will be conducted by VA 
personnel who did not participate in the proposed adverse 
action and who will bear the decision-making responsibility.  
Id.

When a Veteran's disability rating is reduced without 
following the applicable regulations, the reduction is void 
ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 
(1999).

In a rating decision dated in March 2007, the RO proposed to 
reduce the rating of the Veteran's tendonitis of the fourth 
and fifth metatarsals with degenerative joint disease, mid-
tarsal, joints, left foot, disability from 30 percent 
disabling to 10 percent disabling.  The Veteran and the 
Veteran's representative were sent notice of the proposed 
reduction of the Veteran's rating on March 20, 2007.  In a 
statement dated March 29, 2007, within 30 days from the date 
of the notice, the Veteran's representative, on behalf of 
the Veteran, requested a hearing regarding the reduction of 
the Veteran's rating.  The Veteran was not scheduled for a 
predetermination hearing.  Subsequently, a rating decision, 
dated in October 2007 reduced the Veteran's rating from 30 
percent disabling to 10 percent disabling.

The Board concludes that the procedural requirements for 
reduction have not been satisfied in this case as the 
Veteran was not afforded a predetermination hearing 
regarding the reduction of her rating.  As such, the 
reduction of the rating is void ab initio and restoration of 
the 30 percent evaluation for tendonitis of the fourth and 
fifth metatarsals with degenerative joint disease, mid-
tarsal, joints, left foot, is granted.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  


ORDER

The reduction of the 30 percent evaluation for the Veteran's 
tendonitis of the fourth and fifth metatarsals with 
degenerative joint disease, mid-tarsal, joints, left foot, 
disability was improper and the 30 percent rating is 
restored effective January 1, 2008.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 
30 percent disabling for tendonitis of the fourth and fifth 
metatarsals with degenerative joint disease, mid-tarsal, 
joints, left foot; entitlement to an evaluation in excess of 
10 percent disabling for degenerative arthritis at Liszt-
Francs joints and first metatarsal phalangeal joints with 
prominent hallux valgus deformity, right foot; entitlement 
to service connection for arthritis of the hips; and 
entitlement to service connection for arthritis of the 
knees.

In regard to the Veteran's foot conditions, the Veteran was 
afforded a VA Compensation and Pension (C&P) examination 
regarding the current symptomology of her foot conditions in 
February 2007.  Since that time, in a statement submitted by 
a friend of the Veteran in July 2008, the Veteran's 
conditions were noted to be getting progressively worse, 
mostly over the prior two years.  In addition, the Veteran 
has subsequently indicated that she has been unemployed 
since October 2007.  The Veteran's treatment records reveal 
that she has been treated since February 2007 for increased 
foot pain.  These statements and the medical records 
received subsequent to the February 2007 statement reveal a 
possible increase in the severity of the Veteran's 
conditions since February 2007.  As such, the Board has no 
discretion and must remand these matters to afford the 
Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and 
severity of her left and right foot disabilities.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In regard to the Veteran's claims of entitlement to service 
connection for bilateral hip and knee conditions, the 
Veteran has not been afforded a VA medical examination 
regarding the etiology of these conditions.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he/she suffered 
an event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service or a service-connected disability; 
and (4) there is not sufficient medical evidence to make a 
decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is currently diagnosed with degenerative changes 
of the bilateral knees and a March 2007 dual energy X-ray 
absorpitometry (DEXA) scan of the Veteran revealed that the 
Veteran may have degenerative changes in her hips.  As such, 
the Board finds it necessary to afford the Veteran a VA 
medical examination regarding the etiology of the Veteran's 
bilateral knee and hip conditions.

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since November 
2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Associate with the claims folder 
relevant VA medical records pertaining 
to the Veteran that are dated from 
November 2008.  

2.  After completion of the above, the 
Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and severity of her 
left and right foot disabilities.  The 
claims folder should be made available 
to the examiner for review before the 
examination.  The examiner should note 
in the examination report that the 
claims folder and the remand have been 
reviewed.  All indicated tests and 
studies should be performed and the 
examiner should review the results of 
any testing prior to completion of the 
report.  The report of examination 
should include a detailed account of all 
manifestations of the foot conditions 
found to be present and any functional 
loss due to pain, weakness, 
fatigability, incoordination or pain on 
movement of a joint in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
To the extent possible, the additional 
range of motion lost due to any of the 
above should be set forth in the report.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

3.  Arrange for the Veteran to undergo 
an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any bilateral knee and/or 
hip conditions found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should comment on 
the Veteran's report of an in-service 
accident, and opine as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that any 
bilateral knee and/or hip conditions 
found to be present are related to or 
had their onset during service, and 
particularly, to her in-service 
accident.  If not, the examiner should 
opine as to whether it is at least as 
likely as not that any bilateral knee 
and/or hip conditions found to be 
present is secondary to or permanently 
aggravated by the Veteran's service-
connected foot conditions.  The 
rationale for all opinions expressed 
should be provided in a legible report.

4.  Thereafter, the AMC should 
readjudicate the Veteran's claims. If 
the benefits sought on appeal are not 
granted in full, the Veteran and her 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


